  1 DAVID J. COOK, ESQ. (SBN 060859)
    COOK COLLECTION ATTORNEYS
  2 A PROFESSIONAL LAW CORPORATION
    165 Fell Street, San Francisco, CA 94102-5106
  3 Mailing Address: P.O. Box 270
    San Francisco, CA 94104-0270
  4 Telephone: (415) 989-4730
    Facsimile: (415) 989-0491
  5 Email: Cook@SqueezeBloodFromTurnip.com
    File No. 57,999
  6
    Attorneys for Creditor
  7 PERFORMANCE FOOD GROUP, INC.
  8                             UNITED STATED BANKRUPTCY COURT
  9                             NORTHERN DISTRICT OF CALIFORNIA
 10                                    SAN FRANCISCO DIVISION
 11 In re:                                      )       CASE NO. 19-30232 HLB 11
                                                )
 12         MUNCHERY, INC.,                     )       REQUEST FOR SPECIAL NOTICE
                                                )
 13                         Debtor.             )
    _________________________________ )
 14
            TO THE DEBTOR, AND TO ALL OTHER PARTIES:
 15
            PLEASE TAKE NOTICE that Creditor PERFORMANCE FOOD GROUP, INC. requests
 16
    special notice of all papers, pleadings, and other matters on file herein and which may be filed from
 17
    time to time in the above-entitled proceeding, and true and authentic copies be served, as follows:
 18
            DAVID J. COOK, ESQ.
 19         COOK COLLECTION ATTORNEYS
            A PROFESSIONAL LAW CORPORATION
 20         P.O. Box 270
            San Francisco, CA 94104-0270
 21         Email: Cook@SqueezeBloodFromTurnip.com
 22          PERFORMANCE FOOD GROUP, INC.
             Attn: Cristin Garden
 23          P.O. Box 1801
             Santa Cruz, CA 95061
 24
 25 DATED: March 7, 2019                  COOK COLLECTION ATTORNEYS
 26                                       By: /s/ DAVID J. COOK
                                          DAVID J. COOK, ESQ. (SBN 060859)
 27                                       Attorneys for Creditor
                                          PERFORMANCE FOOD GROUP, INC.
 28


      REQUEST FOR SPECIAL NOTICE - CASE NO. 19-30232 HLB 11                                             1
Case: 19-30232     Doc# 36     Filed: 03/07/19    Entered: 03/07/19 12:03:49       Page 1 of 1
